Citation Nr: 0638695	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  00-22 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability 
to include the cervical, thoracic and lumbar spine.  

2.  Entitlement to service connection for peptic ulcer 
disease.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1972, October 1972 to October 1976, and from October 1982 to 
March 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California which denied service connection for a back 
disability based on a finding that new and material evidence 
had not been submitted to reopen a previously denied claim.  
The March 2000 rating decision also denied service connection 
for peptic ulcer disease.  

The veteran testified at a personal hearing via video 
conference at the RO before the undersigned Veterans Law 
Judge in June 2005.  A transcript of his testimony has been 
associated with the claims file.  

In an August 2005 decision, the Board determined that new and 
material evidence had been received to reopen the previously 
denied claim of service connection for a back disability.  
Thus, the claim was reopened, and the issue of service 
connection for a back disability was remanded back to the RO 
for a de novo review of the record.  Additionally, the issue 
of entitlement to service connection for PUD was also 
remanded back to the RO for additional development.  

In the August 2005 decision, the Board noted that the veteran 
testified in June 2005 regarding entitlement to an increased 
rating for post-traumatic stress disorder (PTSD).  The record 
reflects that service connection for PTSD was granted 
pursuant to an October 2003 rating decision, which assigned 
an initial 50 percent rating for PTSD.  The veteran did not 
appeal that action.  Accordingly, the issue of an increased 
rating for the service-connected PTSD is not before the Board 
at this time, and it is referred to the RO.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current diagnosis of peptic ulcer 
disease.  


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § § 1110, 1112, 1131, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 3.307, 
3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In April 2001, October 2002 and October 2005 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of a detailed September 2000 statement of the case (SOC) and 
supplemental statement of the case (SSOC) issued in October 
2003, May 2004, January 2005 and July 2006, during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore find that appropriate notice has been given in this 
case.  Further, the claims file reflects that the SOC and 
multiple SSOCs contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2006).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.



II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran filed a service connection claim for peptic ulcer 
disease (PUD) in July 1999.  The veteran testified that he 
had one episode of upper intestinal bleeding while he was 
stationed in Korea.  The veteran testified that he was 
treated with Milk of Magnesia for six months, and that he was 
always taking Tums.  The veteran reported that he did not 
seek continuous and constant treatment for the stomach 
problems because, as a career military man, he did not want 
to seem like a malingerer.  He also testified that his peptic 
ulcer disease is related to his PTSD.  

The service medical records show 1971 findings of abdominal 
pain with vomiting.  In addition, a January 1972 notation 
indicates that the veteran was seen in sick call of 
gastroenteritis in Thailand, which was self-limited, and felt 
to be due to food poisoning.  The veteran was treated on two 
occasions, once in 1975 and again in 1976, for tapeworms.  
Additionally, the record reflects November 1977 findings of 
gastrointestinal bleed secondary to aspirin and frequent 
indigestion.  At that time, the veteran reported a "bad 
stomach" for five months with a sour feeling in the stomach.  
The veteran reported a bit of dark red blood in his vomit.  
The diagnosis was probable parasitosis, versus ulcer disease 
due to excessive aspirin use.  The following week, the 
veteran presented to sick call with abdominal pain and nausea 
and was found to have epigastric tenderness on physical 
examination, as well as left lower quadrant tenderness.  He 
was treated with Combid Spansules and the examiner's 
impression was that of probable duodenal ulcer without any 
documentation.  He was referred for a diagnostic study and a 
November 1977 upper GI series was negative.  The report 
revealed no hiatal hernia or reflux.  Stomach and duodenum 
were normal, no ulcer or neoplastic disease.    

The service medical records also include 1979 findings of 
gastritis, and 1986 findings of nausea.  

On a retirement physical examination report, there was no 
mention of any gastrointestinal problems.  In September 1989, 
he complained of gas pains in his chest.  The assessment was 
gastritis, but no tests were done to confirm the diagnosis 
and the veteran was treated with Mylanta and Donnatal.  

Post-service medical records include private treatment 
records from December 1996 which note a possible presence of 
GERD.  In addition, a May 1998 private record notes 
complaints of vomiting with a diagnosis of PUD.  Zantac and 
Pepto Bismol were prescribed.  

In May 1999, the veteran was diagnosed with cecal 
diverticulitis, pursuant to an exploratory laparotomy for 
right lower quadrant pain.  The veteran underwent a cecectomy 
with a small amount of terminal ileum removed and an 
ileocolostomy anastomosis.  The pathology specimen revealed 
one severely inflamed diverticulum with perforation noted 
just above the ileocecal valve.  The final diagnosis was 
diverticulitis with perforation.  

Current medical records show 2003 findings of 
gastroesophageal reflux disease, persistent nausea, and 
persistent gastritis.  Medications during this time period 
included Nexium, Vioxx, Depakote, Prevacid, Reglan and 
Tegaserod.  In October 2003 it was noted that the veteran's 
GERD, which was seen on endoscopy, was controlled on 
Protonix.  A December 2004 private medical record shows 
history of constant abdominal pain and diarrhea.  A December 
2004 computerized tomography (CT) scan of the abdomen was 
negative.

A February 2006 VA examiner reviewed the veteran's entire 
claims file and recorded the veteran's medical history as 
reported on the medical records as well as the history as 
reported by the veteran with regard to the current nature and 
likely etiology of any gastrointestinal disabilities.  The 
veteran reported to the examiner that his stomach problems 
began in Korea in the 1980's and that he had problems with 
constipation and diarrhea throughout his period of service.  
The veteran also reported that his symptoms markedly improved 
once he started on Prilosec.  He was unable to eat certain 
spicy or fatty foods because his symptoms became worse.  
There was no weight loss or anemia.  The veteran had loose 
stools regularly and often, but no vomiting or blood in the 
stool.  He had occasional nausea.  The veteran also reported 
that he had symptoms of GERD and reflux if he did not take 
his Protonix.  It appeared to the examiner that the veteran 
had more of a problem with diarrhea, which impaired his 
social activities and increased his level of anxiety, than he 
did with the GERD or reflux.  

Physical examination revealed an abdomen that was essentially 
benign.  There was no rebound, no guarding, and bowel sounds 
were normal.  Neither the liver nor the spleen were palpable, 
and there were no palpable masses.  The diagnosis was as 
follows:  (1) Reported history of petic ulcer disease, GERD, 
and one episode of upper gastrointestinal bleeding while on 
active duty in the military, which was not adequately 
supported by documented files and was essentially the purpose 
of this review; (2) History of GERD documented on 
esophagogastroduodenoscopy in 2003, controlled on Protonix; 
(3) History of colon and limited small bowel resection 
secondary to a perforated diverticulitis in 1999, not related 
to the present case;  
(4) Co-morbidities of multiple musculoskeletal orthopedic 
problems for which he had extensive surgery; and (5) PTSD.  

The examiner noted that there was absolutely no connection 
between PTSD and GERD or gastritis.  As to the question of 
whether there was a relationship between service, and the 
claimed peptic ulcer disease, GERD and/or gastritis, the 
examiner first noted that there was no documentable evidence 
of GERD or gastritis during service, as indicated by the 
service medical records.  With regard to gastrointestinal 
bleed, there was one episode mentioned, and this was by the 
veteran's self-report only, and not verified by a doctor in 
the progress note of November 13, 1977.  The examiner pointed 
out that the service medical records from that time period 
did not indicate that any special care was given as would be 
done with someone with a significant upper gastrointestinal 
bleed.  The veteran was not hospitalized, and he was treated 
with antacids and Maalox.  There was no evidence for anything 
other than mild gastroenteritis on the visits related to 
eating in the local population overseas.  Upper GI series 
that was performed during the symptomatic time period was 
read as being completely normal, with no suggestion of ulcer 
or hiatal hernia, or reflux.  The examiner also noted that 
November 1977 notes suggested symptoms of reflux; however, 
that diagnosis was not carried through to the notes later 
that month, and a subsequent physical examination in 1982 had 
no mention of GI problems.  The examiner concluded that there 
was no evidence that positively linked present GI symptoms to 
events that occurred during active duty.  Based on these 
findings, the examiner opined that it was less than likely 
that the veteran's present gastrointestinal symptoms were 
related to military service.  

The examiner also indicated that there was no evidence to 
support that the veteran had peptic ulcer disease or 
gastritis, either in the past or presently, given the results 
of the upper GI endoscopy, which showed only some minor 
esophagitis.  The examiner further noted that the veteran's 
complaints were related to GERD, not gastritis, and not 
peptic ulcer disease, as there was never any history of him 
having an ulcer or peptic ulcer disease.  Finally, the 
examiner indicated that it was at least as likely as not that 
the veteran's report of a one-time GI bleed with bloody vomit 
could have been the onset of esophagitis, or GERD.  

The Board notes the February 2006 examiner alludes to a 
possibility of service-onset of esophagitis, or the beginning 
of the veteran's GERD.  However, the issue of service 
connection for GERD is not before the Board at this time, and 
the Board does not have proper jurisdiction as to the issue 
of service connection for GERD.  

Thus, in sum, the medical evidence in this case demonstrates 
that the veteran's self-report of a one-time GI bleed during 
service does not demonstrate the existence of an in-service 
peptic ulcer.  Additionally, there is no objective findings 
of peptic ulcer disease during service.  Moreover, the VA 
examiner in February 2006 indicated that the veteran did not 
have a current diagnosis of PUD; but  rather, had GERD and 
gastritis which were controlled with medication.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Under 38 U.S.C.A. § 1110, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Accordingly, service connection for PUD is not warranted.  


ORDER

Service connection for PUD is denied.  



REMAND

The veteran asserts that he injured his back during service 
and now suffers from chronic back and neck pain as a result 
of the in-service back trauma.  

The service medical records show complaints and treatment for 
cervical and lumbar spine problems from January 1979 to April 
1987.  A September 1988 physical therapy note shows bilateral 
cervical radiculopathy with foraminal narrowing.  September 
1988 x-rays show cervical stenosis in the C5-6 and C6-7, and 
cervical stenosis with arthritis.  

The veteran was honorably discharged after 20 years of active 
service, in March 1989.  The veteran filed a claim of service 
connection for a back disability within two months after his 
discharge from service.  A June 1989 VA examination report 
shows a diagnosis of chronic back pain.  The cervical, 
dorsal, and lumbar spines revealed normal contour with no 
tenderness.  The x-rays showed apparent nodule opacities in 
the superclavicular and subclavicular regions, which the 
examiner indicated may be artifactual.  There were minimal 
degenerative changes involving the distal lumbosacral spine, 
with no fracture, subluxation, or destructive process.  The 
pedicles were intact.

VA medical records and examination reports show degenerative 
disc changes at the cervical, thoracic, and lumbar levels.  
Examiners noted that this combination of findings may well 
reflect old trauma.  

While the 2006 examination report found that the veteran's 
degenerative changes were more likely chronic degenerative 
evolutions of age, the examiner also opined that the chronic 
degenerative changes in the veteran's neck and lumbosacral 
area were most likely unrelated to the trauma years ago.  
However, the examiner did not address the question of whether 
it was at least as likely as not that the veteran's current 
degenerative changes began during service.  This is critical 
to the veteran's claim because in-service x-rays from 
September 1988 showed cervical stenosis in the C5-6 and C6-7.  
Additionally, a June 1989 VA examination report, within one 
year of discharge, shows a diagnosis of chronic back pain and 
the x-rays showed apparent nodule opacities in the 
superclavicular and subclavicular regions, as well as minimal 
degenerative changes involving the distal lumbosacral spine.  
Examinations of January and February 2006 did not address 
this evidence as it pertains to the likely onset of the 
veteran's arthritis.  

As such, the Board finds that the January and February 2006 
VA examinations are not adequate for rating purposes.  
Importantly, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  The case is REMANDED for the following 
action:

1.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature, etiology, severity, 
and date of onset of his back disability, 
to include the cervical, thoracic, and 
lumbar spine.  Specifically, the examiner 
should determine whether it is very 
likely, at least as likely as not (50-50 
chance), or highly unlikely that the 
veteran's current back disability 
involving the cervical, thoracic, and 
lumbar spine began during service, given 
the findings of cervical stenosis and 
arthritis, and cervical, thoracic, and 
lumbar strain in service.  The examiner 
should base the opinion on examination 
findings, historical records, and medical 
principles.  It is imperative that the 
examiner reviews the evidence in the 
veteran's claims folder, including a 
complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


